Name: Commission Regulation (EEC) No 683/89 of 16 March 1989 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 3. 89 Official Journal of the European Communities No L 73/39 COMMISSION REGULATION (EEC) No 683/89 of 16 March 1989 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 521 /89 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 521 /89 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid provided for in Article 2 of Regu ­ lation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 17 March 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 151 , 10. 6. 1985, p. 15. 0 OJ No L 197, 26 . 7 . 1988, p. 11 . (3) OJ No L 201 , 27. 7. 1988, p. 2. (4) OJ No L 58, 1 . 3 . 1989, p. 39. No L 73/40 Official Journal of the European Communities 17. 3 . 89 ANNEX Aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in :  Spain 0,000 24,811 24,811  Portugal 14,501 24,811 (*) 24,811  another Member State 14,501 24,811 24,811 (') Special aid